DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6, & 8-10 are allowed. The examiner acknowledges the amendments filed 12/20/21 have overcome the rejections and/or objections set forth in the office action mailed 9/24/21. The following is an examiner’s statement of reasons for allowance: 
	  As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious “the first wavelength is not less than 600 nm nor more than 1350 nm, and the second wavelength is not less than 300 nm nor more than 600 nm”, in combination with the rest of the limitations of claim 1.
	  As to claim 6, the prior art of record, taken alone or in combination, fails to disclose or render obvious “a degree of hemolysis in the body fluid on a basis of the ratio, wherein the first wavelength and the second wavelength are not less than 600 nm nor more than 1350 nm”, in combination with the rest of the limitations of claim 6.
 	As to claim 8, the prior art of record, taken alone or in combination, fails to disclose or render obvious “the first wavelength is not less than 600 nm nor more than 1350 nm, and the second wavelength is not less than 300 nm nor more than 600 nm”, in combination with the rest of the limitations of claim 8.
As to claim 9, the prior art of record, taken alone or in combination, fails to disclose or render obvious “calculating a degree of hemolysis in the body fluid on a basis of the ratio, wherein the first wavelength and the second wavelength are not less than 600 nm nor more than 1350 nm”, in combination with the rest of the limitations of claim 9.
As to claim 10, the prior art of record, taken alone or in combination, fails to disclose or render obvious “calculate a concentration of a predetermined component included in the body fluid on a basis of the ratio, and calculate a hematocrit value from a calculated concentration of hemoglobin”, in combination with the rest of the limitations of claim 10.

Examiner notes the closest prior art of record Ueda teaches a first wavelength of 700 nm and a second wavelength of 730 nm for detecting a concentration of hemoglobin (0109, lines 20-23).  UEDA also teaches a first wavelength of 880 nm and a second wavelength of 940 nm for detecting a concentration of hemoglobin (0013). Therefore, Ueda fails to teach “the second wavelength is not less than 300 nm nor more than 600 nm”, & “calculating 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  UEDA EP 33150066A1 & Matzinger WO 2011/097343.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE C SMITH/Examiner, Art Unit 2877